Per Curiam:

The finding that the representative of the cattle company could have attended the sale if he had been well is unsupported by, and is contrary to, the evidence. The court knew the signature of the sheriff to the return. Therefore the only ground for setting aside the sale was inadequacy of price. The sale was made under the foreclosure of a tax lien. Only the value of the land with a clear title was proved. It appears that the sale was subject to taxes and tax sales amounting to about $30 per quarter section. The offer accompanying the motion to set aside the sale may have been prompted by a rise in value or some peculiar situation of the party, and it is impossible to say that the price is unconscionably inadequate. The conduct of the cattle company is wholly unexplained except on the theory of inexcusable neglect. No equitable considerations of any kind are presented bringing the case within the statute of 1893 providing for confirmation if the proceedings are in conformity with law and equity. (Civ. Code, § 4802; Gen. Stat. 1901, § 4952.) The sale should have been confirmed. The appeal is properly prosecuted.
The judgment is reversed.